Citation Nr: 0616950	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  03-36 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel







INTRODUCTION

The veteran had active service from June 1966 to July 1970. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

This veteran had a scheduled hearing for February 2006, but 
cancelled it in a January 2006 letter. 


FINDINGS OF FACT

1. In an October 2001 rating decision, the RO denied service 
connection for PTSD.  The RO notified the veteran of this 
decision and of her procedural and appellate rights in a 
November 2001 letter, but the veteran did not appeal and that 
decision became final.  

2.  Evidence presented since the October 2001 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of service connection for cause of PTSD.  


CONCLUSIONS OF LAW

1.  The October 2001 rating decision that denied entitlement 
to service connection for PTSD is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).  

2.  Evidence received since the October 2001 rating decision 
is not new and material and the veteran's claim is not 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in November 2002.  
The RO provided the veteran letter notice to his claim to 
reopen in an August 2002 letter, which informed him that he 
could provide evidence or location of such and requested that 
he provide any evidence in his possession.  Additionally, a 
December 2003 statement of the case (SOC) and February 2004 
supplemental statement of the case (SSOC) provided the 
veteran with a summary of the evidence, the applicable law 
and regulations and a discussion of the facts of the case.  
The notice letter, the SOC, and the SSOC specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Veteran's Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send records pertinent to 
his claim, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to this claim so that VA 
could help by getting that evidence.  It is the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 14.  For a new and material claim, this notice must 
include the information that disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim to reopen, but she was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date.  As the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claim to reopen due to a lack of new and material 
evidence and no disability rating or effective date will be 
assigned, there is no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

Additionally, in Kent v. Nicholson, No. 04-181 (U.S. Vet. 
App. March 31, 2006), the Court held that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The VCAA requires, in the context of a claim 
to reopen, the Secretary to look at the bases for the denial 
in the prior decision and to respond with a notice letter 
that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  In the present case, the veteran was 
notified as to what type of evidence was necessary to reopen 
the claim in the August 2002 notice letter, the SOC and the 
SSOC.  Additionally, the veteran was provided with the 
elements of service connection in the August 2002 letter.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).

In the present case, there are VA and private treatment 
records of file.  The veteran requested, in his claim to 
reopen, but was not granted a VA examination for PTSD.  
An examination or opinion is necessary to make a decision on 
the claim when the record (1) contains competent evidence 
that the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  38 U.S.C.A. § 5103A(d).  However, an examination 
is not necessary if no new and material evidence is received.  
38 C.F.R. § 3.159(c)(4)(iii) (stating that paragraph (c)(4) 
applies to a claim to reopen a finally adjudicated claim only 
if new and material evidence is presented or secured).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran seeks service connection for PTSD.  In support of 
his claim, the veteran submits treatment records showing a 
diagnosis of PTSD and personal statements.

In an October 2001 rating decision, the RO denied the 
appellant's claim for service connection for PTSD on the 
basis that there was no evidence of the veteran being in 
Libya, the stressor events described by the veteran, or other 
evidence of a mental or emotional disorder during military 
service.  The RO notified the veteran of this decision in a 
November 2001 letter; he did not file a notice of 
disagreement within one year of the date of notification of 
the rating determination.  Consequently, that decision is 
final based on the evidence of record at that time.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

However, when a claim is the subject of a prior final denial, 
it may nevertheless be reopened if new and material evidence 
is presented or secured.  38 U.S.C.A. § 5108.  
Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2005).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  
When determining whether additional evidence is new and 
material, VA must determine whether such evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Effective from August 29, 2001, the regulations 
defining "new and material evidence" were revised and 
clarify the types of assistance the VA will provide to a 
claimant attempting to reopen a previously denied claim.  38 
C.F.R. §§ 3.156(a) and 3.159(b).  These specific provisions 
are applicable only to claims filed on or after August 29, 
2001.  As the veteran filed his claim seeking to reopen in 
July 2002, the Board applied the revised provisions.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  Under the revised 
regulations, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claims.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claims sought to be reopened, and must raise a 
reasonable possibility of substantiating the claims.  
38 C.F.R. § 3.156(a) (2005).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  

The evidence before the RO at the time of the October 2001 
rating decision consisted of service medical records, VA 
examinations, letter from a private physician, VA stressor 
verification requests, private medical records and a 
historical report of the veteran's unit from the Department 
of the Army.

Evidence received since the October 2001 rating decision 
includes VA treatment records, showing a current diagnosis of 
PTSD, and the veteran's statements.  
The Board finds that this evidence is new as it was not 
previously submitted to the RO.  However, the fact that the 
veteran has PTSD was previously verified and is not in 
question.  The Board notes that the "new" evidence does not 
relate to an unestablished fact necessary to substantiate the 
claim, namely, that there was an in-service stressor and that 
the current PTSD is related to that stressor.  The veteran 
claims that his current PTSD is related to events which took 
place in Libya on a military hop from a base in Germany and 
has provided a detailed account of the event.  However, 
though requested, the veteran was unable to provide the names 
of causalities in Libya for verification.  Prior to the 
October 2001 rating decision, the RO requested verification 
of these events based on the veteran's information, but a 
unit history from the time period the veteran was stationed 
in Germany does not show a record of any events in Libya.  
Current evidence does not provide any further verification of 
these events, other than the veteran's assertions.  Without 
corroborating evidence, the veteran's assertions cannot be 
the sole basis for reopening his claim.  Thus, the Board 
finds that this evidence does not raise a reasonable 
possibility of substantiating the claim.  As such, this new 
evidence is cumulative of the evidence submitted prior to the 
October 2001 rating decision; as such, the submitted 
documents are not new and material evidence. 

The Board notes that the veteran believes that his current 
PTSD is due to an in-service incident that occurred in Libya.  
However, though there is no doubt that the veteran has been 
diagnosed with PTSD which has been linked to subjectively 
provided stressors, the documentation from the service 
department is extensive and the unit record information does 
not place him in any action, such as he described in 
connection with actions taken in Libya, that could come 
within the definition of engaging in combat.  

Accordingly, the Board finds that the evidence received 
subsequent to the October 2001 rating decision is not "new 
and material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the veteran's claim for PTSD.  
38 U.S.C.A. § 5108.  Because the veteran has not fulfilled 
his threshold burden of submitting new and material evidence 
to reopen his finally disallowed claim, the benefit-of-the-
doubt doctrine is not applicable.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).


ORDER

New and material evidence has not been submitted to reopen a 
claim for service connection for post-traumatic stress 
disorder (PTSD) and the claim is denied.





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


